While it has been generally held (See Lenfesty, et al., v. Coe, 34 Fla. 363, 16 So. 277; Scott v. Taylor, 63 Fla. 612, 58 So. 30; Fidelity  Deposit Co. of Maryland v. Aultman, 58 Fla. 228, 50 So. 991; International Kaolin Co., et al., v. Vause,62 Fla. 505, 57 So. 360) that the notes, the payment of which the mortgage is given to secure, should be offered in evidence before the master as proof of the basis of the debt in foreclosure proceedings, a decree should not be reversed because of the lack of the introduction in evidence of such documents where there is no denial by the defendant that such notes are owned and held by the complainant and where the evidence shows conclusively that the notes referred to in the bill of complaint and copies of which are attached to and made a part of the bill of complaint, are at the time of foreclosure owned and held by the complainant the evidence in this case is sufficient to establish the fact that the notes were at the time of the institution of the suit and at the time of the decree of foreclosure owned and held by the complainant.
It appears that the lack of introduction of the notes was a mere oversight and that no good purpose can be served by reversing the decree because of this irregularity.
Therefore, the decree should be affirmed.
CHAPMAN, J., concurs.